 J. C. BAUR PASTRY SHOP AND J. BAUR, INC.205Joseph Baur,d/b/a J.C. Baur Pastry Shop and J.Baur, Inc.'andLocal 3, Bakery & ConfectioneryWorkersInternationalUnion of America,Petitioner.Case No. 2-RC-10030.Novem-ber 18, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Gleason, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section3(b) of the Act,the Boardhas delegated its powers in connectionwiththis case to a three-member panel[Chairman Leedom and Members Rodgers andFanning].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A questionaffecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and(7) of the Act.4.The Petitioner seeks separate units of production and mainte-nance employees at the Employer'sJackson Heights, Flushing, andNew York, New York, bakery shops. In the alternative,the Peti-tioner requests a single overall unit of production and maintenanceemployees at the three named shops.The Employer and the Inter-venor2contend that the only appropriate unit would be one of allthe employees of the Employer at its four shops. There is no previoushistory of collective bargaining.Joseph Baur owns and operates J. C. Baur Pastry Shop located inNew York, New York, and is president of J. Baur,Inc., which ownsand operates three bakery shops located in Flushing,Elmhurst, andJackson Heights, New York3The Petitioner would exclude theElmhurst shop on the ground that it is mainly a confectionery shop.The record shows, however,that none of the four shops produces allthe bakery and confectionery products it sells.Each shop, includingElmhurst, has its own retail outlet, and each merchandises a completeline of the Employer's bakery products whether or not produced in1 The name of the Employer was amended at the hearing. The parties also stipulatedthat J. C. Baur Pastry Shop and J.Baur, Inc., are one employer for the purposes ofthe Act.2Pastry Shop Workers Union intervened on the basis of a showing of interest.$ Joseph Baur testified that the reason for the two entities was to limit liability onleases.125 NLRB No. 28. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat individual shop.All the shops are in the same general geo-graphical area, with the greatest distance between any two shops notexceeding 9 miles.The purchasing of materials and the handling ofall clerical work for the four shops are carried on at 1 central location.All the shops are centrally supervised, are subject to uniform laborrelations policies, have an overall seniority system, generally employthe same classifications of employees, and offer the same hours, work-ing conditions, rates of pay, vacations, and insurance plan.There wasalso testimony revealing a number of instances of employee inter-change and transfer among the four stores.Accordingly, on thesefacts, we find that only an overall unit of the Employer's four bakeryshops is appropriate.4As the Petitioner does not have an adequateshowing of interest to support an election in the four-shop unit, andthe Intervenor, which apparently desires an election, does have a suffi-cient showing for such unit, we shall treat the Intervenor as a cross-petitioner.5Salesgirls.-The Intervenor seeks to embrace in the unit the sellingand nonselling employees.The Employer agrees.The Petitionercontends that the salesgirls should not be included.Each of the fourstores employs salesgirls in the retail sale of the Employer's bakeryproducts.A total of 29 salesgirls are employed in the four stores.The sales area in the shops is adjacent to, but physically separatedfrom the production area, and the salesgirls are separately super-vised.The production workers do very little selling, but on occa-sion the salesgirls help out by doing certain unskilled productionwork.The Petitioner has not sought to establish its requested unit ona craft basis, nor is any labor organization seeking to represent thesales personnel separately.As the Board has long regarded a store-wide unit of selling and nonselling employees as a basically appro-priate unit in retail stores, and as the cross-petitioner requests sucha unit, we shall include the salesgirls.sTruc/cdriver and office clericall :The Employer employs one officeclerical employee and one truckdriver.We shall include the officeclerical as it is Board policy to include office clericals in a retail unitof selling and nonselling employees.'No reason appears to excludethe truckdriver, whom the Intervenor and the Employer desire toinclude.Accordingly, we include him.Seasonal employees:The record shows that the Employer hiresapproximately 15 additional employees during September and Octo-ber.These employees generally work until the latter part of Decem-ber.As there is no evidence to show that these employees achieve any4SeeACF-Wrigley Stores,Inc.,124 NLRB 200;The Great Atlantic & Pacific TeaCompany,119 NLRB 003.SeeTheBorden Company,120 NLRB 1447, 1449.SeeT. P. Taylor& Company, Inc.,atat.,118 NLRB 370.7 Ibid. MARIE ANTOINETTE HOTEL207status otherthan thatof temporary seasonal employees,we shallexclude them from the unit."We find thatthe following employeesof the Employerconstitutea unit appropriate for the purposes of collective bargainingwithin themeaning of Section 9(b) of the Act :All employees of the Employer at its Jackson Heights, Flushing,Elmhurst, and New York, New York, bakeryshops, including thetruckdriver, and the officeclerical,but excluding the seasonal employees, foremen and foreladies,and all other supervisors as definedin the Act.'[Text of Direction of Election omitted from publication.]8Great Atlantic andPacificTea Company,NationalBakeryDivision,116NLRB1463, 1467.g The Petitioner has not indicated whether it desires to participate in an election inthe broader unit herein found appropriate.The Petitioner's name has been placed onthe ballot,but if it so desires it may withdraw upon appropriate notification to theRegional Director..Prestige Hotels, Inc., d/b/a Marie Antoinette HotelandHoteland Restaurant Employees and Bartenders Union,Local 339,Hotel and Restaurant Employees and Bartenders Interna-tionalUnion,AFL-CIO,Petitioner.CaseNo. 13-RC-649.November 18, 1959SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election dated August 10,1959,1 an election by secret ballot was conducted on August 28, 1959,under the direction and supervision of the Regional Director for theTwelfth Region, among the employees in the appropriate unit.Afterthe election, the parties were furnished with a tally of ballots, -whichshowed that, of approximately 19 eligible voters, 8 cast valid ballotsfor, and 8 against, the Petitioner, and 1 ballot was challenged.Thechallenge was thus determinative of the election results.No objectionswere filed to the election or to conduct affecting the results.The Regional Director conducted an investigation and thereafter,on September 10, 1959, issued his report on challenged ballot, inwhich he overruled the challenge and recommended that it be opened.and counted.The Employer filed timely exceptions to the report.The Board has considered the Regional Director's report on chal-lenged ballot, the Employer's exceptions, and upon the entire recordin the case, hereby adopts the Regional Director's findings and recotii-mendations as to the challenged ballot, for the following reasons :1 Unpublished.125 NLRB No. 22.